Citation Nr: 1515048	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-27 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective October 3, 2007.  A notice of disagreement was filed in March 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.

The Veteran testified at a Board hearing in February 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2009, the Veteran underwent a VA examination wherein the etiology and severity of his PTSD was assessed.  At the Board hearing, the Veteran testified that his PTSD is manifested by anger issues and difficulty balancing home, work, and school responsibilities.  T. at 2.  He gets very overwhelmed and experiences panic attacks.  T. at 3.  He gets agitated in public places and self-medicates with alcohol.  T. at 4.  Due to his panic attacks, he has quit jobs and has to cancel appointments.  T. at 6.  He sleeps 3-4 hours per night and he has problems concentrating.  T. at 6-7.  He also has memory problems.  T. at 7.  He experiences hypervigilance.  T. at 8-9.  It appears such symptoms may be worse than last recorded on VA examination in 2009.  As over six years has passed since the Veteran's PTSD was assessed, he should be afforded a VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should offer an opinion as to whether due to the Veteran's service-connected PTSD he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
  
2.  If the claim on appeal is not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




